PER CURIAM.
The defendant George Kalivas appeals a final judgment entered on a jury award of damages after the trial court had *42directed a verdict on liability in favor of the plaintiffs William Miller and others on their claim for damages arising out of a violent assault upon the plaintiffs in their home by hired assassins. The uncontradicted evidence adduced below established the plaintiffs’ claim as to liability and, consequently, the directed verdict was properly entered. See National Car Rental System v. Bostic, 423 So.2d 915, 917 (Fla. 3d DCA 1982), pet. for review denied, 436 So.2d 99 (Fla. 1983); Whetzel v. Metropolitan Life Insurance Co., 266 So.2d 89, 91 (Fla. 4th DCA 1972); Garris v. Robeison, 146 So.2d 388, 391 (Fla. 2d DCA 1962).
The defendant George Kalivas also appeals a final judgment entered on his counterclaim for conversion against the plaintiff Marie Miller. The trial court directed a verdict in his favor on this claim but sent the damage issue to the jury which, in turn, resolved it in an amount which the defendant deems to be inadequate. The plaintiff Miller, acting as an agent for her mother, asserted ownership over the funds in question based on certain facially legitimate claims which her mother had against the defendant; the defendant presented, on the other hand, a contrary claim to the funds involved. The jury, in turn, resolved the conflicting claims which, in our view, we have no authority to upset as the verdict returned is based on substantial, competent evidence. See Helman v. Seaboard Coast Line Railroad, 349 So.2d 1187, 1189 (Fla.1977); Skinner v. Pinney, 19 Fla. 42, 54 (1882).
The final judgment under review is therefore, in all respects,
Affirmed.